
	

113 S292 IS: Dairy and Sheep H–2A Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 292
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide a
		  special rule for the period of admission of H–2A nonimmigrants employed as
		  sheepherders, goat herders, or dairy farmers, and for other
		  purposes.
	
	
		1.Short
			 titlesThis Act may be cited
			 as the Dairy and Sheep H–2A
			 Act or the DASH
			 Act.
		2.Nonimmigrant
			 status for dairy workers, sheepherders, and goat herdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting or who is coming temporarily to the United States to perform
			 agricultural labor or services as a sheepherder, goat herder, or dairy
			 worker, after of a temporary or seasonal nature,.
		3.Special rule for
			 period of admission of H–2A nonimmigrants employed as sheepherders, goat
			 herders, or dairy workersSection 218(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the end of the
			 following:
			
				(3)In the case of an
				alien admitted as an H–2A worker for employment as a sheepherder, goat herder,
				or dairy worker—
					(A)the initial
				period of admission shall be for a period of 3 years;
					(B)the period of
				admission may be extended for additional periods of 3 years; and
					(C)no period of
				absence from the United States may be required as a condition of approval of an
				extension under subparagraph
				(B).
					.
		4.Provisions by
			 the Secretary of LaborThe
			 Secretary of Labor shall issue regulations that address the specific
			 requirements for the provision of housing to sheepherders, goat herders, and
			 dairy workers.
		5.Savings
			 provisionNothing in section
			 218 of the Immigration and Nationality Act (8 U.S.C. 1188), as amended by this
			 Act, may be construed to preclude the Secretary of Labor or the Secretary of
			 Homeland Security from continuing to apply special procedures and requirements
			 to the admission and employment of aliens in occupations involving the range
			 production of livestock.
		
